Citation Nr: 1720269	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-00 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and JT



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1950 to October 1952.  He died in April 2013, and his surviving spouse has been substituted as the Appellant in this case.  See 38 U.S.C.A. § 5121A  (Substitution in case of death of a claimant who dies on or after October 10, 2008).

This matter is before the Board of Veterans' Appeals (Board) on appeal form a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Appellant provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The record reflects that at the time of the Veteran's death, he was service-connected for below knee amputation of the left lower extremity with loss of use of the right lower extremity, which was evaluated as 100 percent disabling from October 16, 2012.  This combined disabilities of below knee amputation of the left leg, left knee, left hip, and right leg which had previously been rated separately into a single disability.  He was also assigned SMC based upon the loss of use of both feet from that date.  Service connection was also in effect for hearing loss, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and stretching of the tensor fasciae latae at the insertion of the iliac crest, right lower extremity, evaluated as zero percent (noncompensable).  

2.  Prior to October 16, 2012, service connection was in effect for below the knee amputation of the left leg, evaluated as 40 percent disabling; arthralgia and myalgia of the right leg, evaluated as 10 percent disabling; degenerative joint disease of the left hip, evaluated as 10 percent disabling; and degenerative joint disease of the left knee, evaluated as 10 percent disabling.  In addition, a total rating based upon individual unemployability (TDIU) had been in effect from July 10, 2009; and SMC based upon the anatomical loss of one foot had been in effect from November 1, 1952.

3.  The competent medical and other evidence of record reflects that, prior to his death, the Veteran required the regular aid and attendance of another person due to his service-connected disabilities throughout the pendency of this case.


CONCLUSION OF LAW

The criteria for a grant of SMC based upon the Veteran's need for regular aid and attendance are met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352, 4.3, 4.7 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

SMC is payable where a veteran suffers from service-connected disability that renders him permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350(b). 

A veteran shall be considered to be in need of regular aid and attendance if: he/she is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See also 38 C.F.R. § 3.351 (c). 

Determinations as to the need for aid and attendance are based on the actual requirements of personal assistance from others.  In determining the need for regular aid and attendance, consideration will be given to the inability of the veteran and his or her spouse to dress or undress themselves, or to keep clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the veteran or his or her spouse to feed themselves; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect themselves from the hazards or dangers of the daily environment. Bedridden will be that condition which, through its essential character, actually requires that the claimant remain in bed.  38 C.F.R. 
 § 3.352(a).

It is mandatory for VA to consider the enumerated factors within the regulation, and at least one of the enumerated factors be present.  Turco v. Brown, 9 Vet. App. 222 (1996).  In order for the Appellant to prevail in the claim, the evidence must show that it is a service-connected disability that has resulted in the Veteran's need for regular aid and attendance.  Prejean v. West, 13 Vet. App. 444 (2000).

In this case, the record reflects that at the time of the Veteran's death, he was service-connected for below knee amputation of the left lower extremity with loss of use of the right lower extremity, which was evaluated as 100 percent disabling from October 16, 2012.  This combined disabilities of below knee amputation of the left leg, left knee, left hip, and right leg which had previously been rated separately into a single disability.  He was also assigned SMC based upon the loss of use of both feet from that date.  Service connection was also in effect for hearing loss, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and stretching of the tensor fasciae latae at the insertion of the iliac crest, right lower extremity, evaluated as zero percent.  

Prior to October 16, 2012, service connection was in effect for below the knee amputation of the left leg, evaluated as 40 percent disabling; arthralgia and myalgia of the right leg, evaluated as 10 percent disabling; degenerative joint disease of the left hip, evaluated as 10 percent disabling; and degenerative joint disease of the left knee.  In addition, a TDIU had been in effect from July 10, 2009; and SMC based upon the anatomical loss of one foot had been in effect from November 1, 1952.

The record reflects that in denying claim below, it was acknowledged that the Veteran did require the regular aid and attendance of another person.  However, it was found that medical evidence reflected it was due to nonservice-connected disabilities such as dementia and Parkinson's disease.  

The Board does not dispute the record reflects the Veteran experienced significant impairment due to nonservice-connected disabilities.  However, the Appellant has provided statements and testimony to the effect the Veteran required regular aid and attendance due to his service-connected disabilities alone, and provided examples thereof.  The Board finds she is competent to describe such limitations, and her testimony on these matters appears credible.  Moreover, it is consistent with the limitations noted for his service-connected disabilities in the competent medical evidence.

The Board further notes that a June 2010 statement from the Veteran's VA physician opined the Veteran requires assistance from another person as he was unable to perform his activities and daily living, and indicated it was due to his below the knee amputation.  Additionally, VA examinations in April and September 2012 provided opinions that the Veteran required regular aid and attendance due to his service-connected disabilities alone.  In pertinent part, the April 2012 VA examination commented that the Veteran was in need of aid and attendance and would benefit greatly by this service, and emphasized the severe limitation of his lower limbs as a result of his service-connected disabilities in support of this opinion.  The September 2012 VA examiner stated the Veteran on the basis of his amputation alone required ongoing home assistance, noting that "it took three of us who are knowledgeable in prosthetics and amputees to transfer him from chair to bed and bed to chair."  The Board finds the opinions from these VA clinicians to be adequate, persuasive, and entitled to significant probative value in the instant case.

The Board also notes that the law mandates resolving all reasonable doubt in favor of the claimant, to include degree of disability.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

In view of the foregoing, the Board finds the competent medical and other evidence of record reflects that, prior to his death, the Veteran required the regular aid and attendance of another person due to his service-connected disabilities throughout the pendency of this case.  Therefore, the benefit sought on appeal is allowed.


ORDER

SMC based upon the need for regular aid and attendance is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


